--------------------------------------------------------------------------------

Ex. 10.2
 
LIMITED LIABILITY COMPANY AGREEMENT
 
FOR
 
RBT – YOUJI, LLC
 
a Delaware limited liability company
 

--------------------------------------------------------------------------------

Table of Contents
 
Page
 
ARTICLE I  BACKGROUND AND PURPOSE.
1
   
1.1
Certificate
1
1.2
Adoption of Agreement
1
1.3
Supply Agreement
1
1.4
Manager Managed
1
1.5
Currency
1
   
ARTICLE II  CERTAIN DEFINITIONS.
1
   
ARTICLE III  ORGANIZATION OF THE COMPANY.
7
   
3.1
Formation
7
3.2
Name
7
3.3
Term
7
3.4
Office and Agent
7
3.5
Purpose of the Company
7
   
ARTICLE IV  CAPITAL CONTRIBUTIONS; PERCENTAGE INTEREST AND UNITS.
8
   
4.1
Initial Capital Contributions
8
4.2
Percentage Interests
8
4.3
Capital Accounts
8
4.4
Additional Capital Contributions
8
4.5
Return of Capital Contribution
8
4.6
Adjustment upon Grant of Profits Interest
8
   
ARTICLE V  MEMBERS.
9
   
5.1
Members and Units
9
5.2
Admission of Additional Members
9
5.3
Withdrawals or Resignations
9
5.4
Payments to Members
9
5.5
Termination of Membership Interest
10
5.6
Loans and Other Transactions with the Company
10
5.7
Meetings of Members
10
5.8
Business Activities of Members; Confidentiality
11
5.9
Members Are Not Agents
12

 

--------------------------------------------------------------------------------

ARTICLE VI  MANAGEMENT AND CONTROL OF THE COMPANY.
12
   
6.1
Management of the Company
12
6.2
Management Committee
13
6.3
Consent of Members
15
6.4
Liability of Manager and Management Committee Members; Performance of Duties
16
6.5
Devotion of Time
16
6.6
Competing Activities by Management Committee Members
16
6.7
Transactions between the Company and the Managers
16
6.8
Payments to Managers
17
6.9
Acts of Manager as Conclusive Evidence of Authority
17
6.10
Limited Liability
17
6.11
Membership Interests of and Voting by Manager
17
6.12
Officers of the Company
17
6.13
RBT Reimbursement for Shared Employees
18
   
ARTICLE VII  DISTRIBUTIONS OF DISTRIBUTABLE CASH.
18
   
7.1
Tax Liabilities
18
7.2
Discretionary Distribution of Distributable Cash
18
7.3
No Restoration of Deficit Capital Account Balance
19
7.4
Maintenance of Working Capital Reserve
19
7.5
Limitations on Distributions
19
   
ARTICLE VIII  ALLOCATIONS OF TAXABLE NET INCOME AND TAXABLE NET LOSS.
19
   
8.1
Taxable Net Income
19
8.2
Taxable Net Loss
19
8.3
Special Allocations
19
8.4
Code Section 704(c) Allocations
21
8.5
Allocation of Taxable Net Income and Loss and Distributions On Transferred
Interest
21
8.6
Recapture Chargeback
21
8.7
Section 754 Adjustment
21
8.8
Curative Allocations
21
8.9
Obligations of Members to Report Allocations
22

 

--------------------------------------------------------------------------------

ARTICLE IX  TRANSFER AND ASSIGNMENT OF INTERESTS.
22
   
9.1
Transfer and Assignment of Interests
22
9.2
Substitution of Members
22
9.3
Permitted Transfers
22
9.4
Right of First Refusal.
22
9.5
Right of Co-Sale
24
9.6
Transfers in Violation of this Agreement and Transfers of Partial Membership
Interests
25
   
ARTICLE X  CONSEQUENCES OF A DISPOSITION EVENT.
25
   
10.1
Disposition Event
25
10.2
Purchase Price
25
10.3
Notice of Intent to Purchase
26
10.4
Election to Purchase Less than All of the Former Member’s Interest
26
10.5
Payment of Purchase Price
26
10.6
Closing of Purchase of Former Member’s Interest
26
   
ARTICLE XI  ACCOUNTING, RECORDS, REPORTING BY MEMBERS.
27
   
11.1
Books and Records
27
11.2
Inspection by Members
27
11.3
Reports
27
11.4
Bank Accounts
27
11.5
Tax Matters Member
28
   
ARTICLE XII  DISSOLUTION AND WINDING UP.
28
   
12.1
Conditions of Dissolution
28
12.2
Winding Up
28
12.3
Order of Payment of Liabilities, Distribution of Assets, Upon Dissolution
28
12.4
Limitations on Payments Made in Dissolution
28
   
ARTICLE XIII  INDEMNIFICATION OF AGENTS.
28
   
13.1
Indemnification of Manager and Management Committee
28
13.2
Limitation on Indemnification
29
13.3
Indemnification on Successful Defense
29

 

--------------------------------------------------------------------------------

ARTICLE XIV  INVESTMENT REPRESENTATIONS.
29
   
14.1
Preexisting Relationship or Experience
29
14.2
No Advertising
29
14.3
Investment Intent
29
   
ARTICLE XV  BUSINESS DEALINGS.
29
   
15.1
General Business Practices
29
15.2
Supply Agreement
30
15.3
Cooperation Regarding Future Products
30
   
ARTICLE XVI  MISCELLANEOUS.
30
   
16.1
Entire Agreement
30
16.2
Interpretation
30
16.3
Severability
30
16.4
Notice
31
16.5
Amendment
31
16.6
Counterparts
31
16.7
Attorneys’ Fees; Prejudgment Interest
31
16.8
Remedies Cumulative
31
16.9
Successors and Assigns
31
16.10
Specific Performance
32
16.11
Captions
32
16.12
Time
32
16.13
Parties in Interest
32
16.14
Further Assurances
32
16.15
Governing Law; Venue
32

 

--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY AGREEMENT
FOR
RBT – YOUJI, LLC
 
RiceBran Technologies, a California corporation (“RBT”), and Youji Company 
Limited, a Hong Kong corporation (“Youji”), agree, effective as of February 8,
2016 (the “Effective Date”), as follows:
 
ARTICLE I
Background and Purpose
 
1.1            Certificate.     On or about February 8, 2016, a Certificate of
Formation (“Certificate”) for RBT - Youji, LLC, a limited liability company
formed under the laws of the State of Delaware (“Company”), was filed with the
office of the Delaware Secretary of State.
 
1.2            Adoption of Agreement.  The Members hereby adopt and approve this
Limited Liability Company Agreement for the Company under the Act upon the terms
set forth herein.
 
1.3            Supply Agreement.  The Company and Youji have agreed to use their
good faith, best efforts to enter into an Exclusive Supply Agreement (“Exclusive
Supply Agreement”) promptly following the Effective Date, pursuant to which
Youji will agree to sell to the Company and the Company will agree to purchase
from Youji certain products listed on Exhibit B-1 hereto. The general form of
the Exclusive Supply Agreement is attached hereto as Exhibit B-2, provided that
the parties acknowledge that various terms thereof remain in discussion.
 
1.4            Manager Managed.  The Members intend that the Company be manager
managed.
 
1.5            Currency.       Unless specifically provided otherwise herein,
all references to monetary units shall refer to the currency of the United
States of America.


ARTICLE II
Certain Definitions.
 
The following terms shall have the meanings set forth below unless the context
requires otherwise:
 
“Act” means the Delaware Limited Liability Company Act, Delaware Code Annotated
Title 6, Sections 18-101 through 18-1109, as amended from time to time and any
corresponding provisions of succeeding law.
 
“Affiliate” means (i) any individual, partnership, corporation, trust or other
entity or association, that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, or that holds a substantial beneficial interest in a Person, or (ii) any
relative or spouse of any person who holds a substantial beneficial interest in
a Person.  The term “control,” as used above, means, with respect to a
corporation or limited liability company, the right to exercise, directly or
indirectly, more than fifty percent (50%) of the voting rights attributable to
the controlled corporation or limited liability company and, with respect to any
individual, partnership, trust, other entity or association, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of the controlled entity.
 
1

--------------------------------------------------------------------------------

“Agreement” means this Limited Liability Company Agreement of RBT - Youji, LLC,
as amended.
 
“Assignee” means a person who has acquired a beneficial interest in the Company
who has not, as of the relevant time, been admitted as a substitute Member in
accordance with the requirements of this Agreement.
 
“Bankruptcy”  means, with respect to any Person, any of the following events
occurring after the Effective Date:  (a) the filing by such Person for, or its
consent to, the appointment of a trustee, receiver, or custodian of such
Person’s assets: (b) the entry of an order for relief with respect to such
Person in proceedings under the United States Bankruptcy Code, as amended or
superseded from time to time; (c) the making by such Person of a general
assignment for the benefit of creditors; (d) the entry of an order, judgment, or
decree by any court of competent jurisdiction appointing a trustee, receiver, or
custodian of the assets of such Person unless the proceedings and the person
appointed are dismissed within ninety (90) days; or (e) the failure by such
Person generally to pay his or her debts as the debts become due within the
meaning of Section 303(h)(1) of the United States Bankruptcy Code, as determined
by the Bankruptcy Court, or the admission in writing of such Person of its
inability to pay its debts as they become due.
 
“Business” has the meaning set forth in Section 3.5.
 
“Business Day” means any day other than a Saturday, Sunday or a day upon which
banking institutions are authorized or required by law or executive order to be
closed in the City of San Francisco, California.
 
“Capital Account” means an account initially reflecting the Capital Contribution
of a Member which the Company establishes and maintains for such Member pursuant
to Section 4.3.
 
“Capital Contribution” means the total value of cash and fair market value of
property, as determined by the Manager and the Management Committee contributed
to the Company by a Member or the Member’s predecessor in interest.
 
"Capital Transaction" means (i) the sale, lease, exchange, condemnation,
casualty or other disposition of the Company’s or Subsidiaries business or
capital assets, whether voluntary or involuntary, and (ii) any financing or
refinancing of the Company’s or Subsidiaries assets or other Company borrowing;
except for credit purchases of goods and services on a current basis and in the
ordinary course of business.
 
“Certificate” and “Certificate of Formation” means the Certificate of Formation
for the Company, as originally filed with the Delaware Secretary of the State
pursuant to Section 18-201 of the Act.
 
2

--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
the provisions of succeeding law, and to the extent applicable, the Treasury
Regulations.  A reference to a specific section of the Code refers not only to
that specific section but any corresponding provisions of any federal tax
statute enacted after the date of this Agreement, as such specific section or
corresponding provisions are in effect on the date of application of this
Agreement containing such reference.
 
“Company” has the meaning set forth in Section 1.1.
 
“Competing Business” means any of the activities constituting the Business in
which any Person or division of any Person may engage within all or any part of
the Territory.
 
“Co-Sale Closing” has the meaning set forth in Section 9.5.3.


“Co-Sale Confirmation Notice” has the meaning set forth in Section 9.5.2.


“Co-Sale Eligible Member” has the meaning set forth in Section 9.5.


“Co-Sale Eligible Residual Membership Interest” has the meaning set forth in
Section 9.5.


“Co-Sale Notice” has the meaning set forth in Section 9.5.1.


“Co-Sale Residual Interest Deficit” has the meaning set forth in Section 9.5.1.


 “Confidential Information” has the meaning set forth in Section 5.8.3.
 
“Designees” has the meaning set forth in Section 6.2.1(a).
 
“Disposition Closing” has the meaning set forth in Section 10.6.
 
“Disposition Event” means one or more of the following with respect to a Member:
the death, Bankruptcy or dissolution (other than dissolution following or in
connection with a transfer or assignment by the Member permitted pursuant to
ARTICLE IX) of the Member, the occurrence of any other event which terminates
the continued Membership of a Member other than pursuant to a transfer or
assignment by the Member pursuant to ARTICLE IX.
 
“Distributable Cash” means cash that the Manager and the Management Committee
deems available for Distribution to the Members from any source including the
net revenues from operations, net proceeds from any sales or other dispositions
or refinancing of Company assets, and all principal and interest payments with
respect to any note or other obligation received by the Company in connection
with sales and other dispositions of Company assets, less any portion used to
pay into or establish Working Capital Reserves.
 
“Distribution”, “Distribute” and “Distributed” means the transfer of money or
property by the Company to the Members without consideration.
 
 “Economic Interest” means a Member’s share, or Economic Interest Owner’s share,
of the Company’s Taxable Net Income, Taxable Net Loss, and/or Distributions of
the Company’s assets pursuant to this Agreement and the Act, but shall not
include any other rights of a Member, including, without limitation, the right
to vote or participate in the management, or any right to information concerning
the business and affairs of the Company.
 
3

--------------------------------------------------------------------------------

“Economic Interest Owner” means the owner of an Economic Interest (i) who has
not been admitted as a Member in accordance with the requirements of this
Agreement, or (ii) whose Membership Interest (but not that Member’s Economic
Interest) has terminated.
 
“Effective Date” has the meaning set forth in the Preamble hereto.
 
“Exercise Period” has the meaning set forth in Section 9.4.2.
 
“Fiscal Year” means each year ended on December 31, or other fiscal year of the
Company.
 
“Former Member” has the meaning set forth in Section 10.1.
 
“Former Member’s Interest” has the meaning set forth in Section 10.1.
 
“GAAP” shall mean those generally accepted accounting principles and practices
which are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor), consistently applied, as such principles exist
from time to time.
 
“Majority in Interest of the Members” means one or more Percentage Interests of
the Members which exceed fifty percent (50%) of the aggregate of all Percentage
Interests held by all Members.
 
“Management Committee” initially means a five (5) person committee, unless a
different number is authorized in accordance with Section 6.2, and shall
comprise such successors and replacements as may be selected from time to time
pursuant to Section 6.2.1 of this Agreement.
 
“Manager” means W. John Short and any other Person added as a Manager pursuant
hereto and any other Persons who succeed a Manager in that capacity.
 
“Member” means any Person holding Units that has been admitted to the Company as
a Member with the approval of the Manager and the Management Committee or is an
Assignee who has become a Member in accordance with Article IX, and has not
resigned, withdrawn, dissolved, or had its Membership Interest terminated for
any other reason.
 
“Membership Interest” means a Member’s entire interest in the Company including
the Member’s Economic Interest, the right to vote on or participate in the
management, and the right to receive information concerning the business and
affairs of the Company.
 
“Non-Competing Business” means any business that is not a Competing Business.
 
“Non-Transferring Member” has the meaning set forth in Section 9.4.
 
“Percentage Interest” means, with respect to each Unit Holder, the product of
(a) 100% and (b) the quotient obtained by dividing (i) the number of Units held
by a Member by (ii) the total number of Units then outstanding.
 
4

--------------------------------------------------------------------------------

“Permitted Transfers” has the meaning set forth in Section 9.3.
 
“Person” means any individual, corporation, partnership, association, limited
liability company, trust, estate or other entity.
 
“Presenting Member” has the meaning set forth in Section 5.8.2.
 
“Product” means those products described on Exhibit B hereto, including those
products that are added to Exhibit B hereto pursuant to the terms of this
Agreement.
 
“Purchasing Member” has the meaning set forth in Section 9.4.4.
 
“RBT” has the meaning set forth in the Preamble hereto.
 
“RBT Designees” has the meaning set forth in Section 6.2.1(a).
 
“Regulatory Allocations” has the meaning set forth in Section 8.8.
 
“Remaining Member” has the meaning set forth in Section 10.1.
 
“Remaining Membership Interest” has the meaning set forth in Section 9.5.5.
 
“Residual Membership Interest” has the meaning set forth in Section 9.5.
 
“Right of Co-Sale” has the meaning set forth in Section 9.5.
 
“Rights of First Refusal” has the meaning set forth in Section 9.4.6.
 
“Selling Member” has the meaning set forth in Section 9.5.
 
“Subsidiary” means any Person of which more than Fifty Percent (50%) of the
Voting Power is owned or controlled by the Company at any date of determination,
either directly or through other Subsidiaries.
 
“Super-Majority in Interest” means one or more Members which hold, in the
aggregate, in excess of sixty percent (60%) of the aggregate of all Percentage
Interests held by all Members.
 
“Super-Majority of the Management Committee” means four (4) of the five (5)
members of the Management Committee.
 
“Taxable Net Income and Taxable Net Loss” means the income, gain, loss,
deductions and credits of the Company in the aggregate or separately, as
appropriate, determined by certified public accountants for the Company and in
accordance with United States generally accepted accounting principles,
consistently applied, at the close of each Fiscal Year, reflected on the
Company’s information tax return filed for federal income tax purposes.
 
“Territory” means the United States of America, Canada, the United Mexican
States and each of their territories.
 
5

--------------------------------------------------------------------------------

“Transfer” or “Transferred” means any direct or indirect sale, assignment,
transfer, conveyance, pledge, hypothecation, or other disposition voluntarily or
involuntarily, by operation of law, with or without consideration, or otherwise
(including, without limitation, by way of intestacy, will, gift, bankruptcy,
receivership, levy, execution, charging order or other similar sale or seizure
by legal process) of all or any portion of any Membership Interest. Without
limiting the generality of the foregoing, the sale or exchange of at least fifty
percent (50%) of the voting stock of a Member, if a Member is a corporation, or
the Transfer of an interest or interests of at least fifty percent (50%) in the
capital profits of a Member (whether accomplished by the sale or exchange of
interests or by the admission of new partners or members), if a Member is a
partnership or limited liability company, or the cumulative Transfer of such
interests in a Member in a series of related transactions that effectively equal
the foregoing (including Transfer of interests followed by the incorporation of
a Member and subsequent stock Transfer, or Transfer of stock followed by the
liquidation of a Member and subsequent Transfers of interests) will be deemed to
constitute a Transfer of the Member’s entire Membership Interest. 
Notwithstanding the foregoing, “Transfer” shall not include any grant by RBT of
a lien on its interest to the existing RBT lienholders/shareholders or to
commercial lenders.
 
“Transferring Member” has the meaning set forth in Section 9.4.
 
“Transferred Membership Interest” has the meaning set forth in Section 9.4.
 
“Transfer Notice” has the meaning set forth in Section 9.4.1.
 
“Units” means a portion of a Membership Interest of a Member.  Each Unit shall
represent an equal portion of the total Percentage Interests held by all
Members, and the number of Units held by each Member shall be set forth on
Exhibit A, as amended from time to time.  Units repurchased or redeemed by the
Company shall terminate and no longer exist.
 
“Unit Holder” means a Member owning a Unit.
 
“Unreturned RBT Capital Contributions” means, as of any date of determination,
the total (but not less than zero) of (i) the Capital Contributions of RBT, less
(ii) the aggregate amount of Distributions to RBT in respect of RBT’s Units
pursuant to Section 7.2 excluding all minimum tax Distributions to RBT pursuant
to Section 7.1.
 
“Unreturned Youji Capital Contributions” means, as of any date of determination,
the total (but not less than zero) of (i) the Capital Contributions of Youji,
less (ii) the aggregate amount of Distributions to Youji in respect of Youji’s
Units pursuant to Section 7.2 excluding all minimum tax Distributions to Youji
pursuant to Section 7.1.
 
“Unreturned Capital Contributions” means, as applicable, the Unreturned Youji
Capital Contributions and the Unreturned RBT Capital Contributions.
 
“Voting Power” means with respect to any Person, the power to vote for or
designate members of the board of directors, management committee, the manager
or a similar Person or group, whether exercised by virtue of the record
ownership of securities, under a close corporation, a limited liability company
agreement, partnership agreement or similar agreement or under an irrevocable
proxy.
 
6

--------------------------------------------------------------------------------

“Working Capital Reserve” means any cash reserve for normal expenses and
contingencies maintained by the Manager pursuant to Section 7.4.
 
“Youji” has the meaning set forth in the Preamble hereto.
 
“Youji Designees” has the meaning set forth in Section 6.2.1(a).
 
ARTICLE III
Organization of the Company
 
3.1           Formation.The Members have formed a limited liability company
under the Act.  This Agreement controls all rights and obligations of the
Members, Economic Interest Owners and Managers, as such, to the fullest extent
permitted by law.
 
3.2           Name.  The name of the Company shall be “RBT - Youji, LLC.”  The
Company may conduct business under that name or upon compliance with applicable
laws, any other name that the Manager, with the approval of the Management
Committee, deems appropriate or advisable.  The Company’s name shall be the
exclusive property of the Company and no Member shall have any rights in the
name or any derivations thereof.
 
3.3           Term.  The term of the Company will commence on the date of the
filing of the Certificate and shall terminate as provided under Article XII.
 
3.4           Office and Agent.
 
3.4.1                 Registered Office.  The Company shall continuously
maintain a registered agent in the State of Delaware as required by Section
18-104(a)(2) of the Act. The initial registered office of the Company shall be
2711 Centerville Road, Suite 400, Wilmington, DE.  The initial registered agent
shall be Corporation Service Company.  The Manager, with consent of the
Management Committee, may change the registered office and/or the registered
agent at any time and from time to time, as permitted under the Act, upon prior
written notice to the Members.
 
3.4.2                 Other Offices.  The principal office of the Company shall
be located at RBT’s corporate offices in Scottsdale, Arizona, or such location
as the Manager, with the approval of the Management Committee, may determine. 
The Company also may have such other offices anywhere within and without the
State of Arizona, as the Manager, with approval of the Management Committee,
from time to time may determine.
 
3.5           Purpose of the Company.  The purpose of the Company is to (i)
purchase for sale, develop, market, sell and otherwise commercialize the
Products in the Territory and (ii) take such other activities incidental to the
foregoing and not prohibited under the terms of this Agreement or applicable law
or regulation (the “Business”).
 
7

--------------------------------------------------------------------------------

ARTICLE IV
Capital Contributions; Percentage Interest and Units.
 
4.1           Initial Capital Contributions.  Contemporaneously with the
execution of this Agreement, each Member shall make Capital Contributions as set
forth after each Member’s name on Exhibit A attached hereto and receive therefor
a number of Units set forth on Exhibit A, which Exhibit A shall be revised to
reflect any additional contributions in accordance with Section 4.4.
 
4.2           Percentage Interests.  In exchange for the Capital Contributions
set forth in Section 4.1, the Members shall be deemed to have contributed
capital and shall receive the Percentage Interests set forth in Exhibit A.
 
4.3           Capital Accounts.  The Company shall establish an individual
Capital Account for each Member.  The Company shall determine and maintain each
Capital Account in accordance with Treasury Regulations Section
1.704-1(b)(2)(iv). Each Member’s Capital Account shall initially be credited
with the Capital Contribution made by such Member pursuant to Section 4.1.  If a
Member transfers the Member’s Membership Interest in accordance with this
Agreement, such Member’s Capital Account shall carry over to the new owner of
such Membership Interest pursuant to Treasury Regulations Section
1.704-1(b)(2)(iv)(1).
 
4.4           Additional Capital Contributions. Except as required by Section
7.5 below, no Member shall have any obligation to make additional Capital
Contributions other than the initial Capital Contributions designated on Exhibit
A. From time to time, if the Management Committee determines that additional
Capital Contributions are necessary or appropriate for the conduct of the
Company’s operations, the Manager shall provide written notice (“Contribution
Notice”) to each of the Members specifying the required additional Capital
Contribution and the number of Units, if any, that the contributing Members will
receive in exchange for additional Capital Contributions.  Each of the Members
shall have the right, but no obligation, to contribute their portion of such
additional Capital Contributions on a pro rata basis in accordance with their
Percentage Interests within thirty (30) days following receipt (as determined
pursuant to Section 16.4) of the Contribution Notice.  Notwithstanding the
foregoing, if RBT expends any amounts to perform any ordinary administrative
functions for the Company, Youji shall promptly reimburse RBT for 45% of such
amounts.
 
4.5           Return of Capital Contribution.  No time is agreed upon as to when
the Capital Contributions of the Members are to be returned or whether the
Capital Contributions of the Members will be returned.  The Members shall not
have the right to withdraw or demand return of their Capital Contributions nor
shall the Members have the right to demand and receive property other than cash
in return for their Capital Contributions.
 
4.6           Adjustment upon Grant of Profits Interest.  In connection with the
grant of a “profits interest” in the Company as determined pursuant to the
applicable provisions of the Code, whether as consideration for the provision of
services or the grant of other rights to or for the benefit of the Company by an
existing Member acting in a Member capacity, or by a new Member acting in a
Member capacity or in anticipation of being a Member, the Company shall increase
or decrease the Capital Accounts of the existing Members to reflect a
revaluation of Company property (including intangible assets such as goodwill)
on the Company's books effective as of the date immediately before the date the
grant of the profits interest in the Company occurs.  This provision is intended
to comply with Treasury Regulation Section 1.704-1(b)(2)(iv)(f)(5)(iii).  Each
of the Members hereby elects to apply this provision whenever there is a grant
of a profits interest in the Company.
 
8

--------------------------------------------------------------------------------

ARTICLE V
Members.
 
5.1           Members and Units.  Any Membership Interests in the Company shall
be represented by Units. The Members shall have the rights of Members as
provided herein.
 
5.2           Admission of Additional Members.  Other than substitute Members
admitted pursuant to Article IX, additional Members may be admitted to the
Company, only with the consent of the Manager and the Management Committee as
set forth below.  Any additional Members shall obtain Units and Membership
Interests and will participate in the management, Taxable Net Income, Taxable
Net Losses, and Distributions of the Company on such terms as are set forth
herein.  Substitute Members and assignees of Members may be admitted only in
accordance with Article IX.  Upon admission of a new or substitute Member, this
Agreement shall be amended to set forth the name, Capital Contribution, number
of Units and Percentage Interest of the new Member and the new Member shall
enter into this Agreement as amended, subject to the following:
 
5.2.1                 Capital Contribution.  Each additional Member shall make a
Capital Contribution in such amount and on such terms as the Management
Committee determines to be appropriate based upon the needs of the Company, the
net value of the Company’s assets, the Company’s financial condition and the
benefits anticipated to be realized by the additional Member;
 
5.2.2                 No Deemed Termination.  No Member shall be admitted if the
effect of admission would be termination of the Company under Code Section
708(b);
 
5.2.3                 Compliance with Law.  The admission must comply with all
applicable state and federal securities and all other applicable laws; and
 
5.2.4                 Agreement.  Each additional Member shall agree to be bound
by the terms of this Agreement.
 
5.3           Withdrawals or Resignations.  No Member may withdraw or resign
from the Company without the prior written consent of the Management Committee,
which consent shall not be unreasonably withheld or delayed.  If a Member
withdraws from the Company, the withdrawing Member’s Membership Interest shall
immediately terminate and the Member shall retain solely an Economic Interest. 
Such withdrawal shall not entitle the withdrawing Member to the return of any of
the withdrawing Member’s Capital Contribution.
 
5.4           Payments to Members.  Except (i) as approved in writing by
Management Committee, (ii) as specified in this Agreement, (iii) as specified in
the Exclusive Supply Agreement or (iv) as otherwise provided in an agreement
between the Company and the Member that has been approved by the Management
Committee, no Member or Affiliate of a Member is entitled to remuneration for
services rendered or goods provided to the Company.  However, the Company shall
reimburse RBT for the actual cost of goods and materials used by the Company and
for organizational expenses (including, without limitation, legal and accounting
fees and costs) incurred to form the Company and prepare the Certificate, this
Agreement and the Exclusive Supply Agreement.  If the Company does not have the
funds available to so reimburse RBT, then Youji shall promptly pay to RBT 45% of
such reimbursable amounts.
 
9

--------------------------------------------------------------------------------

5.5           Termination of Membership Interest.  Upon (i) any Transfer or
attempted Transfer of all or a portion of a Member’s Membership Interest in
violation of this Agreement, (ii) the occurrence of a Disposition Event as to
such Member that does not result in the dissolution of the Company or (iii) the
withdrawal or resignation of a Member in accordance with Section 5.3, the
Membership Interest of that Member shall be terminated and thereafter that
Member shall be an Economic Interest Owner only unless such Membership Interest
is purchased by the Company and/or one or more of the Remaining Members as
provided in ARTICLES IX and X.  Each Member acknowledges and agrees that such
termination or purchase of a Membership Interest upon the occurrence of any of
the foregoing events is not unreasonable under the circumstances existing as of
the date hereof.
 
5.6           Loans and Other Transactions with the Company.  With the express
prior approval of the Management Committee, a Member may loan money to the
Company.  Interest shall be payable on any such loans at competitive rates for
loans of similar character and amount, but not to exceed the maximum usury rate
permitted for loans as to which no exemption from usury applies.  No such loan
shall constitute a Capital Contribution or increase the Percentage Interest of
the lending Member unless otherwise expressly provided herein or otherwise
agreed by the Management Committee.
 
5.7           Meetings of Members.  Except as required by applicable law, no
annual or regular meetings of the Members are required.  However, if meetings
are held, then such meetings shall be held in accordance with this Section 5.7
and applicable law.
 
5.7.1                 Place of Meetings.  Meetings of Members shall be held
telephonically unless otherwise determined by the Management Committee.
 
5.7.2                 Power to Call Meetings.  Meetings of the Members may be
called by the Manager or by any Member holding twenty five percent (25%) or more
of the total Units then outstanding, for the purpose of addressing any matters
on which the Members may vote.
 
5.7.3                 Notice of Meetings.
 
(a)            Whenever Members are required or permitted to take any action at
a meeting, a written notice of the meeting shall be given not less than ten (10)
days nor more than sixty (60) days before the date of the meeting to each Member
entitled to vote at the meeting; provided that each Member shall be able to
waive the notice requirements hereof in whole or part.  The notice shall state
the place, date and hour of meeting and the general nature of the business to be
transacted at such meeting.  No other business may be transacted at such
meeting, unless at least a Majority in Interest of the Members is present at the
meeting and approves such other business.
 
(b)            Notice of a Members’ meeting shall be given either personally or
by mail or other means of written communication (including by electronic
transmission), addressed to the Member at the address of Member appearing on the
books of the Company or given by the Member to the Company for the purpose of
notice.  The notice or report shall be deemed to have been given at the time
when delivered personally or deposited in the mail or sent by other means of
written communication.
 
10

--------------------------------------------------------------------------------

(c)            Upon written request to the Manager by any Person(s) entitled to
call a meeting of the Members, the Manager shall immediately cause notice to be
given to the Members entitled to vote that a meeting will be held at a time
requested by the Person(s) calling the meeting, not less than ten (10) days nor
more than sixty (60) days after the receipt of the request.  If the notice is
not given within five (5) days after the receipt of the request, the Person(s)
entitled to call the meeting may give the notice.
 
(d)            When a Members’ meeting is adjourned to another time or place,
except as provided in the last sentence of this paragraph, notice need not be
given of the adjourned meeting if the time and place thereof are announced at
the meeting at which the adjournment is taken.  At the adjourned meeting, the
Company may transact any business that may have been transacted at the original
meeting.  If the adjournment is for more than forty-five (45) days, or if after
the adjournment a new record date is fixed for the adjourned meeting, a notice
of the adjourned meeting shall be given to each Member of record entitled to
vote at the meeting.
 
5.7.4                 Action without a Meeting.  Any action that may be taken at
any meeting of the Members may be taken without a meeting if a written consent
setting forth the action so taken is executed and delivered to the Company by
Members having not less than the minimum number of votes that would be necessary
to authorize or take that action at a meeting at which all Members entitled to
vote thereon were present and voting.
 
Any Member giving a written consent, or the Member’s proxy holder, may revoke
the consent by a writing received by the Company prior to the time that the
written consents of Members having the minimum number of votes that would be
required to authorize the proposed action have been filed with the Company, but
may not do so thereafter.  Such revocation is effective upon its receipt at the
office of the Company.
 
5.7.5                 Proxies.  The use of proxies in connection with this
Section 5.7 will be governed in the same manner as in the case of corporations
formed under the Delaware General Corporation Law.
 
5.8           Business Activities of Members; Confidentiality.
 
5.8.1                 Non-Competing Business.  The Members and their Affiliates
may engage or invest in, independently or with others, any business activity
relating to a Non-Competing Business. Neither the Company nor any other Member
shall have any right in or to such other ventures or activities or to the income
or proceeds derived therefrom.  The Members, as such, shall not be obligated to
present any investment opportunity or prospective economic advantage to the
Company, even if the opportunity is of the character that, if presented to the
Company, could be taken by the Company relating to a Non-Competing Business. 
Each Member hereby waives any and all rights and claims which it may otherwise
have against the other Members and their officers, directors, shareholders,
partners, members, managers, agents, employees, and Affiliates as a result of
any of such activities.
 
11

--------------------------------------------------------------------------------

5.8.2                 Competing Business.  No Member, nor any Affiliate of a
Member, shall directly or indirectly own, manage, operate, control or
participate in the operation of any Competing Business (including without
limitation, the sale of Products in the Territory), whether independently or
with others, unless expressly approved in writing in advance by the Member(s)
other than the Presenting Member (as defined below).  Each Member shall be
obligated to present any investment opportunity or prospective economic
advantage to the Company relating to a Competing Business (such Member
presenting the opportunity on behalf of itself or, as applicable, it Affiliates,
the “Presenting Member”).  However, if the Member(s) other than the Presenting
Member approves any of such activities in writing, then the Member(s) other than
the Presenting Member hereby waives any and all rights and claims which it may
otherwise have against the Presenting Member and the Presenting Member’s
officers, directors, shareholders, partners, members, managers, agents,
employees, and Affiliates as a result of any of such activities.
 
5.8.3                 Confidentiality.  During the term of the Company, Youji,
the Youji Designees and all other Youji representatives will receive or gain
access to certain non-public information regarding the Company, its Business, or
its Subsidiaries, including without limitation, technical information, market
and marketing information, tactics, strategies and costs, manufacturing
techniques,  processes, costs and technologies, accounting, financial, personnel
and planning information, details of banking and other borrowing relationships,
customer lists and customer contact information, product formulations, product
and component costs and pricing tactics and strategies, supplier names and
contact information, employee and consultant or advisor  names, compensation and
contact information, raw material purchase costs and contracts, legal
information and other intellectual property rights and confidential information
proprietary to the Company, its Subsidiaries or RBT (“Confidential
Information”). Youji agrees, and any representative of Youji will agree, to hold
in confidence and trust and to act in a fiduciary manner with respect to all
such Confidential information, except to the extent otherwise required by law
and any other applicable regulatory process.  Youji understands and agrees that
material nonpublic information regarding the Company or its Subsidiaries may
constitute material nonpublic information of RBT, and agrees to comply with all
applicable securities laws with regard to its use of such information.
 
5.9           Members Are Not Agents.  The management of the Company is vested
in the Manager, the Management Committee and duly appointed officers of the
Company. No Member, acting solely in the capacity of a Member, is an agent of
the Company nor can any member in such capacity bind or execute any Agreement or
instrument on behalf of the Company.
 
ARTICLE VI
Management and Control of the Company.
 
6.1           Management of the Company.  Except as otherwise provided in the
Certificate or in this Agreement, the business, property and affairs of the
Company shall be managed by the Manager, subject to  such assistance, direction,
approvals and consents as are required hereunder from the Management Committee
and the authority granted to the Company’s officers by the Management
Committee.  The Manager, with approval of the Management Committee when required
pursuant hereto, but subject to the powers delegated to the Company’s officers,
shall have full and complete authority, power, and discretion to manage and
control the Business, property and affairs of the Company, to make all decisions
regarding those matters and to perform any and all other acts or activities
customary or incident to the management of the Company’s Business, property and
affairs, but in all cases subject to the limitations set forth herein.  The
Manager and the Manager’s designees are authorized to endorse checks, drafts,
and other evidences of indebtedness made payable to the order of the Company,
but only for the purpose of deposit into the Company’s accounts.  Without
limiting the generality of the foregoing and subject to the limitations imposed
under Section 6.2.4, and Section 6.3 or in other express provisions of this
Agreement, any employment agreement between the Manager and the Company that has
been approved by the Management Committee or any other required approvals of the
Management Committee set forth herein, the Manager shall have all necessary
powers to manage and carry out the purposes, Business, property, and affairs of
the Company, including, without limitation, the power to exercise on behalf and
in the name of the Company all of the powers of a “manager” described in the
Act.
 
12

--------------------------------------------------------------------------------

6.1.1                 Election of Manager(s), Number, Term, and Qualifications;
Vote of Managers.  The Company shall initially have one (1) Manager.  The
initial Manager shall be W. John Short.  The number of Managers of the Company
shall be fixed from time to time by the affirmative vote or written consent of a
Majority in Interest of the Members; provided, that in no instance shall there
be less than one (1) Manager and provided further, that if the number of
Managers is increased to more than one (1), the Certificate shall be amended to
delete the statement that the Company has only one Manager.  Unless a Manager
resigns or is removed, the Manager shall hold office until a successor is
elected and qualified.  Managers shall be elected by the affirmative vote or
written consent of a Majority in Interest of the Members.  A Manager need not be
a Member, an individual, a resident of any specific State, or a citizen of the
United States.  If there is more than one (1) Manager, the vote of a majority of
the Managers shall govern all decisions to be made by the Managers.
 
6.1.2                 Resignation.  Any Manager may resign at any time by giving
written notice to the Members and remaining Managers without prejudice to the
rights, if any, of the Company under any contract to which the Manager is a
party.  The resignation of any Manager shall take effect upon receipt of that
notice or at such later time as shall be specified in the notice; and, unless
otherwise specified in the notice, the acceptance of the resignation shall not
be necessary to make it effective. The resignation of a Manager who is also a
Member shall not affect the Manager’s rights as a Member and shall not
constitute a withdrawal of a Member.
 
6.1.3                 Removal.  All or any lesser number of Managers may be
removed at any time, with or without cause, by the affirmative vote of a
Majority in Interest of the Members at a meeting called expressly for that
purpose, or by the written consent of a Super-Majority in Interest of the
Members.  Any removal shall be without prejudice to the rights, if any, of the
Manager under any employment contract and, if the Manager is also a Member,
shall not affect the Manager’s rights as a Member or constitute a withdrawal of
a Member.
 
6.2           Management Committee.  The Company shall be managed by the
Manager, subject to the approval of the Management Committee to certain
decisions specifically required herein.  The Management Committee shall be
composed of at least five (5) individuals, or such other greater odd number of
individuals as is approved by a Super Majority in Interest of the Members, who
may each be Members, Managers or any other Person selected to serve on the
Management Committee as provided herein.
 
13

--------------------------------------------------------------------------------

6.2.1                 Election, Resignation and Removal of Management Committee
Members.
 
(a)            Election.  Three (3) members of the Management Committee  shall
consist of individuals appointed by RBT (“RBT Designees”).  The initial RBT
Designees shall be W. John Short, Dale Belt and Robert Smith.  The remaining two
(2) members of the Management Committee shall consist of individuals appointed
by Youji (“Youji Designees”, and together with the RBT Designees, the
“Designees”).  The initial Youji Designees shall be [____________] and
[______________].
 
(b)            Resignation. Any member of the Management Committee may resign at
any time by giving written notice to the Manager and the remaining Members of
the Management Committee.  The resignation of any member of the Management
Committee shall take effect upon receipt of that notice or at such later time as
shall be specified in the notice; and, unless otherwise specified in the notice,
the acceptance of the resignation shall not be necessary to make it effective.
The resignation of a member of the Management Committee who is also a Member
shall not affect the resigning member’s rights as a Member and shall not
constitute a withdrawal of a Member.
 
(c)            Removal.  The RBT Designees may be removed or replaced only by
RBT.  The Youji Designees may be removed or replaced only by Youji.  RBT and
Youji may remove their respective designees at any time, with or without cause. 
Any removal of a member of the Management Committee that is a Member shall not
affect such removed member’s rights as a Member or constitute a withdrawal of a
Member.
 
6.2.2                 Meetings of the Management Committee.  The Management
Committee shall hold regularly scheduled telephonic meetings at least once each
calendar quarter, and participation by telephone shall be arranged for
Management Committee members. The Management Committee shall designate the times
of these regular meetings.  No notice need be given of regular meetings for
which the Management Committee has designated a time.  Special meetings of the
Management Committee may be held at any time upon the call of any two (2)
members of the Management Committee.  Notice of any special meeting shall be
sent to the last known address of each Management Committee member at least five
(5) Business Days before the meeting, which notice may be sent electronically. 
Notice of the time, place and purpose of such meeting may be waived in writing
before or after such meeting, and shall be equivalent to the giving of notice. 
Attendance at such meeting, whether by telephone or in person, shall also
constitute a waiver of notice thereof, except where a Person attends for the
express purpose of objecting to the transaction of any business on the ground
that the meeting is not lawfully called or convened.  Neither the business to be
transacted at, nor the purpose of, any regular or special meeting need be
specified in the notice or waiver of notice of such meeting.
 
(a)            A quorum for the transaction of business at a meeting shall
require the presence of a majority of the members of the Management Committee
and at least one Youji Designee and one RBT Designee.  Except as otherwise
provided in this Agreement, the vote or consent of three (3) Management
Committee members shall be the act of the Management Committee.
 
(b)            Meetings of the Management Committee shall be held at such
location to be determined by the Management Committee, or such meetings may be
held telephonically without a physical location.  The Management Committee may
appoint from its members (i) a Chairman who shall preside at meetings, and (ii)
a Secretary of the meeting.  At least one (1) Management Committee meeting each
year shall be held in person.
 
14

--------------------------------------------------------------------------------

(c)            Anything in this Section 6.2 to the contrary notwithstanding, any
action that may be taken at a meeting of the Management Committee may be taken
without a meeting if a consent in writing, setting forth the action to be taken,
shall be signed by those Persons with the requisite authority to take such
action under this Agreement, with at least five (5) Business Days prior notice
thereof provided to the members of the Management Committee (or with waiver
thereof by the Members) and such consent shall have the same force and effect as
a vote duly called and held.  No notice shall be required in connection with the
use of a written consent pursuant to this Section 6.2.1 if a Super-Majority of
the Management Committee consents to the action.
 
(d)            Meetings may be held by means of conference telephone or similar
communications equipment so long as all persons participating in the meeting can
hear each other.  Participation in a meeting by means of conference telephone
shall constitute presence in person at such meeting, except where a Person
participates in the meeting for the express purpose of objecting to the
transaction of any business thereat on the ground that the meeting is not
lawfully called or convened.
 
6.2.3                 Powers of the Management Committee.  Except as
specifically provided herein, the Management Committee shall have no power to
cause the Company to do any act, but shall have such approval and other
authority as expressly provided hereunder.
 
6.2.4                 Super-Majority Vote of the Management Committee. 
Notwithstanding anything to the contrary contained herein, neither the Manager
nor any Company officer shall have authority to cause the Company to take, and
the Company shall not take, the following actions without first obtaining the
affirmative vote or written consent of a Super-Majority of the Management
Committee:
 
(a)            Any amendment to this Agreement or the Certificate, unless
specifically provided otherwise herein;
 
(b)            The redemption or repurchase of any securities of the Company or
its Subsidiaries, except as specifically provided otherwise herein;
 
(c)            Dissolve, liquidate or approve the dissolution or liquidation of
the Company or its Subsidiaries; and
 
(d)            Filing any petition in bankruptcy or reorganization or
instituting any other type of bankruptcy, reorganization or insolvency
proceeding with respect to the Company or any of its Subsidiaries, consenting to
the institution of involuntary bankruptcy, reorganization or insolvency
proceedings with respect to the Company or any of its Subsidiaries, or the
making by the Company or any of its Subsidiaries of a general assignment for the
benefit of its creditors.
 
6.3           Consent of Members.  In addition to any other limitations
expressly set forth in this Agreement, no Manager or officer shall have the
authority to cause the Company to engage in (and the Company shall not engage
in) the following transactions without first obtaining the affirmative vote or
written consent of at least a Super-Majority in Interest of the Members.
 
15

--------------------------------------------------------------------------------

6.3.1                 The sale, exchange or other disposition of all, or
substantially all, of the Company’s assets other than in the ordinary course of
business, except in the orderly liquidation and winding up of the Business of
the Company upon its duly authorized dissolution, of the merger of the Company
with another entity other than as part of a transaction primarily related to a
change of the Company’s jurisdiction;
 
6.3.2                  An alteration of the primary purpose of the Company (see
Section 3.5); and
 
6.3.3                  The amendment of this Agreement or the Certificate,
except as specifically provided otherwise herein.
 
6.4           Liability of Manager and Management Committee Members; Performance
of Duties.  No Manager, member of the Management Committee or officer shall be
liable, responsible or accountable to the Company or to any Member for any
mistake of fact or judgment, or doing or failing to do any act, or any loss or
damage sustained by the Company or any Member, unless the loss or damage shall
have been the result of gross negligence, reckless or intentional misconduct
committed fraudulently or in bad faith or a knowing violation of law by the
Manager, Management Committee member or officer.  In performing their respective
duties, the Manager, the Management Committee members and any officers may rely
on information obtained from agents or consultants retained by the Company, if
the Manager, Management Committee member or officer reasonably and in good faith
believes such persons to be reliable and competent as to such matter. Each of
the Members acknowledges and agrees that except as provided above or elsewhere
in this Agreement, the Manager, and any officers or Members of the Management
Committee shall have no fiduciary duties to the Company or the Members.
 
6.5           Devotion of Time.  Except as otherwise provided herein or in any
employment agreements, neither the Manager, the Management Committee members,
the Members nor the officers of the Company are obligated to devote all or any
specified portion of their time or business efforts to the affairs of the
Company, but each shall devote appropriate time, effort and skill for the
successful operation of the Company.
 
6.6           Competing Activities by Management Committee Members.  Subject to
Section 5.8 hereof, the Designees and their agents and Affiliates may not engage
or invest in, independently or with others, any Competing Business, and the
Designees shall be obligated to present any investment opportunity or
prospective economic advantage, each with respect to a Competing Business, to
the Company.
 
6.7           Transactions between the Company and the Managers. 
Notwithstanding that it may constitute a conflict of interest, a Manager may,
and may cause his, her or its Affiliates to, engage in any transaction
(including, without limitation, the purchase, sale, lease, or exchange of any
property or the rendering of any service, or the establishment of any salary,
other compensation, or other terms of employment) with the Company so long as
such transaction is not expressly prohibited by this Agreement, the Management
Committee approved the transaction and the terms and conditions of such
transaction, on an overall basis, are fair and reasonable to the Company and are
at least as favorable to the Company as those that are generally available from
Persons capable of similarly performing them and in similar transactions between
parties operating at arm’s length.  Each of the Members hereby approves the
Exclusive Supply Agreement.
 
16

--------------------------------------------------------------------------------

6.8           Payments to Managers.  Except as specified in this Agreement, no
Manager, Management Committee member or Affiliate thereof is entitled to
remuneration for services rendered or goods provided to the Company other than
pursuant to the Exclusive Supply Agreement.
 
6.9           Acts of Manager as Conclusive Evidence of Authority.  Any note,
mortgage, evidence of indebtedness, contract, certificate, statement,
conveyance, or other instrument in writing, and any assignment or endorsement
thereof, executed or entered into between the Company and any other Person, when
signed by a Manager and any officer designated with signatory authority by the
Management Committee is not invalidated as to the Company by any lack of
authority of the signing party in the absence of actual knowledge on the part of
the other Person that the signing party had no authority to execute the same.
 
6.10        Limited Liability.  No person who is a Manager or officer or both a
Manager and officer of the Company or a member of the Management Committee shall
be personally liable under any judgment of a court, or in any other manner, for
any debt, obligation, or liability of the Company, whether that liability or
obligation arises in contract, tort, or otherwise, solely by reason of being a
Manager, officer or Management Committee member.
 
6.11         Membership Interests of and Voting by Manager.  Except as otherwise
provided in this Agreement, Membership Interests held by the Manager as a Member
shall entitle the Manager to all the rights of a Member, including without
limitation the voting rights of a Member and the rights of an Economic Interest
Owner.
 
6.12        Officers of the Company.  The Manager, with approval of the
Management Committee, may designate one or more individuals as officers of the
Company, who shall have such titles and exercise and perform such powers and
duties as shall be assigned to them from time to time by the Manager. Officers
need not be Members, Managers or residents of any specific State.
 
6.12.1               Term.   Any officer may be removed by the Manager or
Management Committee  at any time, with or without cause.  Each officer shall
hold office until his or her successor shall be duly designated and shall
qualify or until the earlier of the officer’s death, resignation or removal. 
Any number of offices may be held by the same Person.  The salaries or other
compensation, if any, of the officers and agents of the Company shall be fixed
by the Manager, with approval of the Management Committee.
 
6.12.2              Initial Officers.  The Manager hereby appoints, and the
Management Committee approves, the following officers of the Company, who shall
be subject to removal as provided in this Section 6.12:  (i) W. John Short,
President, (ii) Dale Belt, Secretary and Treasurer, and (iii) Robert Smith, Vice
President-Technical Services.
 
6.12.3  Powers and Duties of Officers. The Chief Executive Officer, President,
if any, and Vice Presidents shall have such powers and shall perform such duties
as shall have been assigned to them from time to time by the Manager. The
Secretary shall give, or cause to be given, notice of all meetings, and all
other notices required by law or by this Agreement. The Secretary shall record
all the proceedings of the meetings in a book to be kept for that purpose, and
shall perform such other duties as may be assigned to him or her from time to
time by the Manager. The Treasurer shall have the custody of all funds,
securities, evidences of indebtedness and other valuable documents of the
Company. The Treasurer shall receive and give or cause to be given receipts and
acquaintances for moneys paid in on account of the Company and shall pay out of
the funds on hand all just debts of the Company of whatever nature upon maturity
of the same. The Treasurer shall enter or cause to be entered in books of the
Company to be kept for that purpose full and accurate accounts of all moneys
received and paid out on account of the Company, and whenever required by
Manager or the Management Committee, the Treasurer shall render a statement of
the Company’s cash accounts. The Treasurer shall keep or cause to be kept such
other books as will show a true record of the expenses, losses, gains, assets
and liabilities of the Company. Without limitation upon the foregoing, the
Treasurer shall perform such other duties as may be assigned to him from time to
time by the Manager. If the Company has a Chief Financial Officer, the Chief
Financial Officer shall be the Treasurer.
 
17

--------------------------------------------------------------------------------

6.13        RBT Reimbursement for Shared Employees.  If any RBT employee is
required to perform services for the Company pursuant to the terms of this
Agreement, then the Company shall promptly reimburse RBT for each such employee
for an amount equal to the product of (i) the percent of time that a RBT is
required to provide services to the Company and (ii) the amount of base salary
and related payroll taxes and benefits paid by RBT to such RBT employee.  The
provisions of this Section 6.13 shall in no event require the approval of the
Manager or the Management Committee.
 
ARTICLE VII
Distributions of Distributable Cash
 
7.1           Tax Liabilities.  Subject to any limitations contained elsewhere
in this Agreement, the Company shall make minimum quarterly cash Distributions
of Distributable Cash pursuant to Section 7.2 to each Member in an amount of
cash equal to forty percent (40%) of the Taxable Net Income allocated to that
Member with respect to each tax year of the Company; provided that unless
otherwise approved by the Management Committee, no such Distributions shall be
made to the extent that the Company will maintain less than $250,000 of cash
after such Distributions.
 
7.2           Discretionary Distribution of Distributable Cash.  Subject to
applicable law and any limitations contained elsewhere in this Agreement, the
Manager shall Distribute all or a portion of Distributable Cash to the Members
at such time or times as the Management Committee may designate; provided that
Distributions upon dissolution of the Company shall be made in accordance with
Section 12.3.  Except as otherwise provided in Section 12.3 with respect to
Distributions upon dissolution and liquidation, Distributions of Distributable
Cash shall be made in the following priority:
 
7.2.1                 Capital Transaction.  Any amounts Distributed with regard
to a Capital Transaction shall be made as follows::
 
(a)            Preference.  First, to the Members to the extent of, and in
proportion to, their Unreturned Capital Contributions; and
 
(b)            Percentage Interests.  Next, to the Members in proportion to
their Percentage Interests.
 
18

--------------------------------------------------------------------------------

7.2.2                 Not a Capital Transaction.  Any amounts Distributed other
than with regard to a Capital Transaction shall be made to the Members in
proportion to their Percentage Interests.
 
7.3           No Restoration of Deficit Capital Account Balance.  No Member or
Manager shall be obligated to contribute to the Company to restore a deficit in
that Member’s Capital Account balance.  No Member shall be obligated to
contribute to the Company to allow a return of capital to any other Member.
 
7.4           Maintenance of Working Capital Reserve.  The Management Committee,
may set aside out of net cash from operations and cash from capital transactions
a Working Capital Reserve for repayment of any Company indebtedness, for
operating expenses and for the replacement or preservation of any Company
asset.  Any portion of such Working Capital Reserve that the Management
Committee deems unnecessary for the prudent conduct of Company business may be
Distributed to the Members in accordance with this ARTICLE VII.
 
7.5           Limitations on Distributions.  No cash or property shall be
distributed to a Member to the extent that the Distribution is prohibited by
Section 18-607 of the Act.  Any Member who receives a distribution from the
Company, all or a portion of which is determined to have been prohibited by
Section 18-607 of the Act, shall, within thirty (30) days following notice,
return such prohibited portion of the distribution to the Company.
 
ARTICLE VIII
Allocations of Taxable Net Income and Taxable Net Loss.
 
8.1           Taxable Net Income.  Except as otherwise provided in Section 8.2
or Section 8.3, Taxable Net Income shall be allocated to the Members in
accordance with each Member’s Percentage Interest.
 
8.2           Taxable Net Loss.  Except as provided in this Section 8.2 or
Section 8.3, Taxable Net Loss shall be allocated to the Members in accordance
with each Member’s Percentage Interest.  Notwithstanding the previous sentence,
loss allocations to a Member shall be made only to the extent that such loss
allocations will not create a deficit Capital Account balance for that Member in
excess of an amount, if any, equal to such Member’s share of Company minimum
gain, as such term is used in Treasury Regulations Section 1.704-2(g)(2), that
would be realized on a foreclosure of the Company’s property.  Any loss not
allocated to a Member because of the foregoing provision shall be allocated to
the other Members (to the extent the other Members are not limited in respect of
the allocation of losses under this Section 8.2).  Any Taxable Net Loss
reallocated under this Section 8.2 shall be taken into account in computing
subsequent allocations of Taxable Net Income and Losses pursuant to this Article
VIII, so that the net amount of any item so allocated and the Taxable Net Income
and Losses allocated to each Member pursuant to this Article VIII, to the extent
possible, shall be equal to the net amount that would have been allocated to
each such Member pursuant to this Article VIII if no reallocation of Taxable Net
Losses had occurred under this Article VIII.
 
8.3           Special Allocations.
 
8.3.1  Minimum Gain Chargeback. Notwithstanding Section 8.1 and Sections 8.2, if
there is a net decrease in Company minimum gain, as such term is used in
Treasury Regulations Section 1.704-2(g)(2), during any Fiscal Year, each Member
shall be specially allocated items of Company income and gain for such Fiscal
Year (and, if necessary, in subsequent Fiscal Years) in an amount equal to the
portion of such Member’s share of the net decrease in Company minimum gain that
is allocable to the disposition of Company property subject to a nonrecourse
liability, which share of such net decrease shall be determined in accordance
with Treasury Regulations Section 1.704-2(g)(2). Allocations pursuant to this
Section 8.3.1 shall be made in proportion to the amounts required to be
allocated to each Member under this Section 8.3.1. The items to be so allocated
shall be determined in accordance with Treasury Regulations Section 1.704-2(f).
This Section 8.3.1 is intended to comply with the minimum gain chargeback
requirement contained in Treasury Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.
 
19

--------------------------------------------------------------------------------

8.3.2                 Chargeback of Minimum Gain Attributable to Member
Nonrecourse Debt.  Notwithstanding Section 8.1 and Section 8.2 of this
Agreement, if there is a net decrease in Company minimum gain attributable to a
Member nonrecourse debt, during any fiscal year, each Member who has a share of
the Company minimum gain attributable to such Member nonrecourse debt (which
share shall be determined in accordance with Treasury Regulations Section
1.704-2(i)(5)) shall be specially allocated items of Company income and gain for
such Fiscal Year (and, if necessary, in subsequent fiscal years) in an amount
equal to that portion of such Member’s share of the net decrease in Company
minimum gain attributable to such Member nonrecourse debt that is allocable to
the disposition of Company property subject to such Member nonrecourse debt
(which share of such net decrease shall be determined in accordance with
Treasury Regulations Section 1.704-2(i)(5)).  Allocations pursuant to this
Section 8.3.2 shall be made in proportion to the amounts required to be
allocated to each Member under this Article VIII.  The items to be so allocated
shall be determined in accordance with Treasury Regulations Section
1.704-2(i)(4).  This Section 8.3.2 is intended to comply with the minimum gain
chargeback requirement contained in Treasury Regulations Section 1.704-2(i)(4)
and shall be interpreted consistently therewith.
 
8.3.3                 Nonrecourse Deductions.  Notwithstanding Section 8.3.2,
any nonrecourse deductions (as defined in Treasury Regulations Section
1.704-2(b)(1)) for any fiscal year or other period shall be specially allocated
to the Members in proportion to their Percentage Interests.
 
8.3.4                 Member Nonrecourse Deductions.  Notwithstanding Section
8.3.2, those items of Company loss, deduction, or Code Section 705(a)(2)(B)
expenditures which are attributable to Member nonrecourse debt for any fiscal
year or other period shall be specially allocated to the Member who bears the
economic risk of loss with respect to the Member nonrecourse debt to which such
items are attributable in accordance with Treasury Regulations Section
1.704-2(i).
 
8.3.5                Qualified Income Offset.  Notwithstanding Section 8.2 if a
Member unexpectedly receives any adjustments, allocations, or distributions
described in Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6),
or any other event creates a deficit balance in such Member’s Capital Account in
excess of such Member’s share of Company minimum gain, items of Company income
and gain shall be specially allocated to such Member in an amount and manner
sufficient to eliminate such excess deficit balance as quickly as possible.  Any
special allocations of items of income and gain pursuant to this Section 8.3.5
shall be taken into account in computing subsequent allocations of income and
gain pursuant to this Article VIII, so that the net amount of any item so
allocated and the income, gain, and losses allocated to each Member pursuant to
this Section 8.3.5 to the extent possible, shall be equal to the net amount that
would have been allocated to each such Member pursuant to the provisions of this
Article VIII if such unexpected adjustments, allocations, or distributions had
not occurred.
 
20

--------------------------------------------------------------------------------

8.4           Code Section 704(c) Allocations.  Notwithstanding any other
provision in this Article XIII, in accordance with Code Section 704(c) and the
Regulations promulgated thereunder, income, gain, loss, and deduction with
respect to any property contributed to the capital of the Company shall, solely
for tax purposes, be allocated among the Members so as to take account of any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and its fair market value on the date of the contribution. 
Allocations pursuant to Section 8.4 are solely for purposes of federal, state
and local taxes.  As such, they shall not affect or in any way be taken into
account in computing a Member’s Capital Account or share of profits, losses, or
other items of distributions pursuant to any provision of this Agreement.


8.5           Allocation of Taxable Net Income and Loss and Distributions On
Transferred Interest.  If any Economic Interest is transferred, or is increased
or decreased by reason of the admission of a new Member or otherwise, during any
Fiscal Year, each item of income, gain, loss, deduction, or credit of the
Company for such Fiscal Year shall be assigned pro rata to each day in the
particular period of such Fiscal Year to which such item is attributable (i.e.,
the day on or during which it is accrued or otherwise incurred) and the amount
of each such item so assigned to any such day shall be allocated to the Member
based upon his or her respective Economic Interest at the close of such day.


8.6           Recapture Chargeback.  In the event the Company has taxable income
chargeable as ordinary income under the recapture provisions of the Code, each
Member’s share of taxable gain or loss as a result of gain from sales shall be
allocated, to the extent possible, pro rata among the Members who received
depreciation or cost recovery allocations which gave rise to the recapture
income until the amount of such prior allocations has been charged back to such
Members.


8.7           Section 754 Adjustment.  To the extent an adjustment to the
adjusted tax basis of and Company asset pursuant to Code Section 734(b) or Code
Section 743(b) is required to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis) and such gain or loss shall be
specially allocated to the Members in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
section of the Treasury Regulations.


8.8           Curative Allocations.  The allocations set forth in Section 8.3.1
through Section 8.3.5, and in Section 8.7, hereof (the “Regulatory Allocations”)
are intended to comply with certain requirements of the Treasury Regulations. 
It is the intent of the Members that, to the extent possible, all Regulatory
Allocations shall be offset either with other Regulatory Allocations or with
special allocations of other items of Company income, gain, loss, or deduction
pursuant to this Section 8.8.  Therefore, notwithstanding any other provision of
this Article VIII (other than the Regulatory Allocations), the Manager shall
make such offsetting special allocations of income, gain, loss, or deduction in
whatever manner the Manager determines appropriate so that, after such
offsetting allocations are made, each Member’s Capital Account balance is, to
the extent possible, equal to the Capital Account balance such Member would have
had if the Regulatory Allocations were not part of the Agreement and the Company
items were allocated pursuant to Section 8.1 and Section 8.2.  In exercising the
Manager’s discretion under this Section 8.8, the Manager shall take into account
future Regulatory Allocations under Section 8.3.5 that, although not yet made,
are likely to offset other Regulatory Allocations previously made under Section
8.3.5.
 
21

--------------------------------------------------------------------------------

8.9           Obligations of Members to Report Allocations.  The Members
acknowledge and agree to the allocations made by this Article VIII and agree to
be bound by the provisions of this Article VIII in reporting their shares of
Company income and loss for income tax purposes.


ARTICLE IX
Transfer and Assignment of Interests.


9.1           Transfer and Assignment of Interests.  Except as provided in
Section 9.3, no Member shall be entitled to Transfer all or any portion of such
Member’s Membership Interest except with the prior consent of the Management
Committee, which consent may be given or withheld as the Management Committee
may determine in its sole discretion.  Transfers in violation of this ARTICLE IX
shall only be effective to the extent set forth in Section 9.4.  After the
consummation of any transfer of any part of a Membership Interest, the
Membership Interest so transferred shall continue to be subject to the terms and
provisions of this Agreement and any further transfers shall be required to
comply with all the terms and provisions of this Agreement.


9.2           Substitution of Members.  An Assignee shall have the right to
become a substitute Member only if (i) consent of the Management Committee is
given in accordance with, and as required by, Section 9.1, (ii) such person
executes an instrument satisfactory to the Management Committee accepting and
adopting the terms and provisions of this Agreement, and (iii) such person pays
any reasonable expenses in connection with his or her admission as a new
Member.  The admission of a substitute Member shall not release the Member who
assigned the Membership Interest from any liability that such Member may have to
the Company.


9.3           Permitted Transfers.  The Members may transfer their Membership
Interests, subject to compliance with parts (ii) and (iii) of Section 9.2, to
(a) any Affiliate of the Member, (b) any other Member and (c) as specifically
allowed under this Agreement (“Permitted Transfers”).


9.4           Right of First Refusal.  Except pursuant to a Disposition Event
(which shall be governed by ARTICLE X) or a Transfer described in Section 9.3,
each time a Member or Economic Interest Owner (a “Transferring Member”) proposes
to Transfer in accordance with Section 9.1, all or any part of his, her or its
Membership or Economic Interest (or as required by operation of law or other
involuntary transfer to do so) (such Membership Interest or Economic Interest
proposed to be Transferred, the ‘Transferred Membership Interest”), and without
in any manner limiting the right of the Management Committee to withhold consent
to the Transfer as permitted in Section 9.1, such Member shall first offer such
Transferred Membership Interest to the non-transferring Members 
(“Non-Transferring Members”) and then to the Company in accordance with the
following provisions: Notice of Intent to Transfer.  Such Transferring Member
shall deliver a written notice (“Transfer Notice”) to the Manager and the
Non-Transferring Members stating (i) such Transferring Member's bona fide
intention to Transfer such Transferred Membership Interest, (ii) the number of
Units constituting the Transferred Membership Interest to be Transferred, (iii)
the purchase price and terms of payment for which the Transferring Member
proposes to Transfer such Transferred Membership Interest, and (iv) all other
material terms of the proposed Transfer.
 
22

--------------------------------------------------------------------------------

9.4.2                 Notice of Intent to Purchase.  Within thirty (30) days
after receipt of the Transfer Notice (“Exercise Period”), the Non-Transferring
Members shall notify the other Non-Transferring Members and the Transferring
Member in writing of his, her or its desire to purchase a portion of the
Transferred Membership Interest.  The failure of any Non-Transferring Member to
submit a notice within the applicable period shall constitute an election on the
part of that Non-Transferring Member not to purchase any of the Transferred
Membership Interest.  If there is more than one Non-Transferring Member electing
to purchase the Transferred Membership Interest, each Non-Transferring Member so
electing to purchase shall be entitled to purchase a portion of the Transferred
Membership Interest in the same proportion that the number of Units held by such
Non-Transferring Members bears to the aggregate of Units held by all of the
Non-Transferring Members electing to so purchase the Transferred Membership
Interest.


9.4.3                 Election to Purchase Less than all of the Transferring
Member’s Membership Interest.  In the event any Non-Transferring Members elects
to purchase none or less than all of his, her or its pro rata share of the
Transferred Membership Interest, then the other Non-Transferring Members can
elect to purchase more than their pro rata share.  If such Non-Transferring
Members fail to elect to purchase the entire Transferred Membership Interest,
the Company may elect to purchase any remaining share of such Transferred
Membership Interest.


9.4.4                 Purchase Terms.  Within one hundred eighty (180) days
after receipt of the Transfer Notice the Company and the Non-Transferring
Members electing to purchase the Transferred Membership Interest (“Purchasing
Members”) shall have the first right to purchase or obtain the Transferred
Membership Interest upon the price and terms of payment designated in the
Transfer Notice.  If the Transfer Notice provides for the payment of non-cash
consideration, the Company and such Purchasing Members each may elect to pay the
consideration in cash equal to the good faith estimate of the present fair
market value of the non-cash consideration offered as determined by the
Management Committee.


9.4.5                 Expiration of Right of First Refusal.  Subject to Section
9.5, if the Company or the Non-Transferring Members elect not to purchase or
obtain all of the Transferred Membership Interest designated in the Transfer
Notice, then the Transferring Member may transfer the Transferred Membership
Interest described in the Transfer Notice, to the extent the Non-Transferring
Members and the Company have not elected to purchase Transferred Membership
Interest, providing (i) the definitive agreements providing for such Transfer
are executed and in full force within two hundred ten (210) days after the
expiration of the Exercise Period, (ii) such Transfer  is completed within two
hundred forty (240) days after the expiration of the Exercise Period, (iii) such
Transfer is made on terms substantially similar to, and on no more favorable to
the transferee than as designated in, the Transfer Notice, and (iv) the
requirements of Sections 9.1 and 9.2 relating to consent of the Management
Committee and other matters are satisfied.


9.4.6                 Exclusion from Right of First Refusal.  The rights of
first refusal of the Company and the Non-Transferring Members under Section 9.4
(“Rights of First Refusal”) shall not apply with respect to any portion of the
Residual Membership Interest sold and to be sold by Non-Transferring Members
pursuant to Section 9.5.
 
23

--------------------------------------------------------------------------------

9.5           Right of Co-Sale.  Subject to prior compliance with Section 9.1,
to the extent that the Company and the Non-Transferring Members do not exercise
their respective Rights of First Refusal with respect to any portion of the
Transferred Membership Interest pursuant to Section 9.4, then, each
Non-Transferring Member that is not a Purchasing Member (“Co-Sale Eligible
Member”) shall have the right to participate in the sale (the “Right of
Co-Sale”) of a portion of the Transferred Membership Interest which is not being
purchased by the Company or the Purchasing Members pursuant to their respective
Rights of First Refusal (“Residual Membership Interest”).  The portion of the
Residual Membership Interest that may be sold collectively by the Co-Sale
Eligible Members (“Co-Sale Eligible Residual Membership Interest”) shall equal a
fraction determined by dividing (i) the total number of Units consisting of the
Residual Membership Interest held by the Co-Sale Eligible Members by (B) the
total number of Units consisting of the Residual Membership Interest held by the
Co-Sale Eligible Members and the Transferring Member.  The sale by Co-Sale
Eligible Members of their Membership Interests under this Section 9.5 shall be
on the same terms and conditions as specified in the Transfer Notice.  Such
terms and conditions shall not include the making of any representations and
warranties, indemnities or other similar agreements other than representations
and warranties with respect to title of the Membership Interest being sold and
authority to sell such Membership Interest and indemnities directly related
thereto.


9.5.1                 Exercise of Right of Co-Sale.  To exercise its rights
hereunder, each Co-Sale Eligible Member (a “Selling Member”) must have provided
a written notice to the Transferring Member (a “Co-Sale Notice”) within the
Exercise Period indicating the portion of the Membership Interest that it holds
of the same class as the Co-Sale Eligible Residual Membership Interest that it
wishes to sell pursuant to this Section 9.5.  If the portion of the Membership
Interests that the Selling Members desire to sell (as evidenced by the Co-Sale
Notices) exceeds the Co-Sale Eligible Residual Membership Interest, each Selling
Member will be entitled to sell up to its pro rata share of the Eligible Co-Sale
Residual Membership Interest, based upon the ratio of (i) the number of Units
held by the Selling Member on the date of the Transfer Notice to (ii) the number
of Units held by the Transferring Member and the Selling Members on the date of
the Transfer Notice (“Pro Rata Co-Sale Share”).  Notwithstanding the foregoing,
if any Selling Member indicates that it desires to sell less than its Pro Rata
Co-Sale Share of the Co-Sale Eligible Residual Membership Interest (such
deficit, the “Co-Sale Residual Interest Deficit”), each other Selling Member
shall be entitled to sell, in addition to their respective Pro Rata Co-Sale
Shares, a portion of the Co-Sale Residual Interest Deficit equal to the ratio of
the number of Units held by that other Selling Member to the number of Units
being sold held by all other Selling Members that indicate that they desire to
sell more than their entire Pro Rata Co-Sale Share.


9.5.2                 Confirmation Notice. Within ten (10) days after the
expiration of the Exercise Period, the Transferring Member shall give written
notice to the Company and each Selling Member specifying the portion of the
Residual Membership Interest to be sold by each Selling Member exercising its
Right of Co-Sale (the “Co-Sale Confirmation Notice”).


9.5.3                 Closing. Subject to compliance with applicable state and
federal securities laws, the sale of the Membership Interests by the Selling
Members under Section 9.5 shall occur within two hundred forty (240) days after
the expiration of the Exercise Period (the “Co‑Sale Closing”).  At the Co‑Sale
Closing, the Transferring Member shall remit, or will cause to be remitted, to
each Selling Member, at the Co‑Sale Closing, that portion of the proceeds of the
Transfer to which each Selling Member is entitled by reason of each Selling
Member’s participation in such Transfer pursuant to the Right of Co‑Sale.  In
addition, the Transferring Member, the Selling Member and the proposed
Transferee shall execute all instruments of transfer and all amendments to this
Agreement required to effect the Transfer(s).
 
24

--------------------------------------------------------------------------------

9.5.4                 Exclusions from Co-Sale. This Right of Co‑Sale shall not
apply with respect to that portion of the Transferred Membership Interest sold
or to be sold to Purchasing Members or the Company pursuant to the Right of
First Refusal, nor shall it apply to Permitted Transfers in compliance with
Section 9.3.


9.5.5                  Transferring Member’s Right to Transfer. If any portion
of the Transferred Membership Interest remains available after the exercise of
all Rights of First Refusal and all Rights of Co-Sale, then the Transferring
Member shall, subject to compliance with Section 9.1, be free to Transfer any
such remaining portion of the Transferred Membership Interest (“Remaining
Membership Interest”) to the proposed Transferee on the terms provided in the
Transfer Notice; provided, however, that if all of the Remaining Membership
Interest is not so Transferred during the one hundred eighty day period
following the end of the Exercise Period, then the Transferring Member may not,
without the written consent of all the other Members, Transfer any portion of
its Membership Interest other than pursuant to Section 9.3 hereof until the one
year anniversary of the date one hundred and eighty (180) days after the
Expiration of the Exercise Period.


9.6           Transfers in Violation of this Agreement and Transfers of Partial
Membership Interests.  Upon a Transfer in violation of this ARTICLE IX, the
transferee shall have no right to vote or participate in the management of the
Company or to exercise any rights of a Member.  Such transferee shall only be
entitled to receive the share of the Company's Taxable Net Income, Taxable Net
Losses and distributions of the Company's assets to which the transferor would
otherwise be entitled.  Notwithstanding the immediately preceding sentences, if,
in the determination of the Management Committee, a transfer in violation of
this ARTICLE IX would cause the termination of the Company under the Code, the
transfer shall be null and void.


ARTICLE X
Consequences of a Disposition Event.


10.1        Disposition Event.  Upon the occurrence of a Disposition Event, the
Company and/or the remaining Members (“Remaining Members”) shall have the option
to purchase, and the Member (or his or her legal representative) whose actions
or conduct resulted in the Disposition Event (“Former Member”) shall sell, the
Former Member’s Membership Interest (“Former Member’s Interest”) as provided in
this Article X.  The Former Member shall promptly notify the Company and all
Members in writing after the occurrence of a Disposition Event.


10.2        Purchase Price.  The purchase price for the Former Member’s Interest
shall  be an amount equal to the fair market value of the Former Member’s
Interest as of the Disposition Event, as determined by an independent appraiser
jointly selected by the Former Member and by the Manager.  If the Former Member
and Manager are unable to select an appraiser within thirty (30) days after the
Former Member is given notice as provided herein, the Former Member and the
Manager shall each select an appraiser within thirty (30) days after notice from
the Manager or Former Member and the two appraisers so selected shall select a
third appraiser who alone shall determine the value of the Former Member’s
Interest.  The Company and the Former Member shall each pay one‑half of the cost
of the appraisal.  Notwithstanding the foregoing, if the Disposition Event
results from a breach of this Agreement by the Former Member, the purchase price
shall be reduced by an amount equal to the damages suffered by the Company
and/or the Remaining Members as a result of such breach.
 
25

--------------------------------------------------------------------------------

10.3        Notice of Intent to Purchase.  Within thirty (30) days after the
purchase price of the Former Member’s Interest has been determined in accordance
with Section 10.2, each Remaining Member shall notify the other Members in
writing of such Remaining Member’s desire to purchase a portion of the Former
Member’s Interest.  The failure of any Remaining Member to submit a notice
within the applicable period shall constitute an election on the part of the
Remaining Member not to purchase any of the Former Member’s Interest.  Each
Remaining Member so electing to purchase shall be entitled to purchase a portion
of the Former Member’s Interest in the same proportion as the number of Units
held by the Remaining Member bears to the aggregate of the Units held by all of
the Remaining Members electing to purchase the Former Member’s Interest.


10.4        Election to Purchase Less than All of the Former Member’s Interest. 
If any Remaining Member elects to purchase none or less than all of his or her
pro rata share of the Former Member’s Interest, then the Remaining Members can
elect to purchase more than their pro rata share.  If the Remaining Members fail
to purchase the entire interest of the Former Member, the Company may purchase
any remaining share of the Former Member’s Interest.


10.5       Payment of Purchase Price.  The Company or the Remaining Members, as
the case may be, shall pay the purchase price within ninety (90) days following
the determination of the purchase price. The purchase price shall be payable as
follows: (i) at least twenty percent (20%) of the purchase price shall be paid
at the Disposition Closing (defined below) and the balance of the purchase price
shall be payable in three (3) equal annual principal installments, plus simple
accrued interest at the annual rate of five percent (5.0%), commencing on the
one (1) year anniversary date of the Disposition Closing and continuing on such
date for each succeeding year for the three (3) years. The Company and/or the
Remaining Members, as applicable, shall have the right to prepay in full or in
part at any time without penalty.  The obligation to pay the balance due shall
be evidenced by a promissory note, which promissory note shall be subordinate to
all indebtedness of the Company.


10.6        Closing of Purchase of Former Member’s Interest.  The closing
(“Disposition Closing”) for the sale of a Former Member’s Interest pursuant to
this Article X shall be held no later than ninety (90) days after the
determination of the purchase price.  At the Disposition Closing, the Former
Member shall deliver to the Company and/or the Remaining Members an instrument
of transfer (containing warranties of title and no encumbrances) conveying the
Former Member’s Interest.  The Former Member, the Company and the Remaining
Members shall do all things and execute and deliver all papers as may be
necessary fully to consummate such sale and purchase in accordance with the
terms and provisions of this Agreement.
 
26

--------------------------------------------------------------------------------

ARTICLE XI
Accounting, Records, Reporting by Members


11.1        Books and Records.  The books and records of the Company shall be
kept, and the financial position and the results of its operations recorded, in
accordance with GAAP.  The books and records of the Company shall reflect all
the Company transactions and shall be appropriate and adequate for the Company’s
business.  The Company shall maintain at its principal office, 6720 North
Scottsdale Road, Suite 390, Scottsdale, AZ 85253, all of the following and any
other information required by Section 18-305 of the Act: (i) a current list of
the full name and last known business, residence or mailing address of each
Member, Management Committee member and Manager, both past and present; (ii) a
copy of the Certificate and all amendments thereto, together with any power of
attorney pursuant to which any amendment thereto has been executed; (iii) copies
of the Company’s federal, state and local income tax or information returns and
reports, if any, for the three most recent Fiscal Years; (iv) copies of this
Agreement and any amendments hereto, and copies of any writings permitted or
required under the Act; (v) copies of any financial statements of the Company
for the three most recent Fiscal Years; (vi) minutes of any meetings of Members
and any written consents obtained from Members; (vii) true and full information
regarding the amount of cash and a description and statement of the agreed value
of any other property or services contributed by each Member and which each
Member has agreed to contribute in the future, and the date on which each became
a Member; and (viii) the books and records of the Company as they relate to the
internal affairs of the Company for at least the current and past four Fiscal
Years.


11.2        Inspection by Members.


11.2.1              Inspection.  Except as provided in Section 11.2.2, any
Company records are subject to inspection and copying at the reasonable request,
and at the expense, of any Member during ordinary business hours by such Member
or Member’s agent.  The Company may impose a reasonable charge, not to exceed
the estimated cost of labor and material for production or reproduction, for
copies of any documentation provided to a Member.
            

11.2.2               Confidentiality.  The Manager shall have the right to keep
confidential from the Members (but not from the members of the Management
Committee), for such period as the Manager deems reasonable, any information
which the Manager reasonably believes to be in the nature of trade secrets or
other information the disclosure of which the Manager in good faith believes is
not in the best interest of the Company, of its business, or which the Company
is required by law or by agreement with a third party to keep confidential.  The
provisions of this Section 11.2.2 shall in no way limit the ability of the
Designees from inspecting such information.


11.3        Reports.  The Company shall cause to be prepared at least annually
information necessary for the preparation of the Members' federal and state
income tax returns.  The Company shall send or cause to be sent to each Member
within ninety (90) days after the end of each taxable year such information as
is necessary to complete federal and state income tax or information returns.


11.4        Bank Accounts.  The Company shall maintain the funds of the Company
in one or more separate bank accounts in the name of the Company, and shall not
permit the funds of the Company to be commingled in any fashion with the funds
of any other person.  The Manager, acting alone, is authorized to endorse
checks, drafts, and other evidences of indebtedness made payable to the order of
the Company, but only for the purpose of deposit into the Company’s accounts. 
All checks, drafts, and other instruments obligating the Company to pay money
shall be signed in accordance with the requirements of this Agreement.
 
27

--------------------------------------------------------------------------------

11.5         Tax Matters Member.  The Members shall from time to time cause the
Company to make such tax elections as they deem to be in the best interests of
the Company and the Members. The Manager, or any other individual appointed by
the Management Committee, shall be the “Tax Matters Partner,” as defined in Code
Section 6231.


ARTICLE XII
Dissolution and Winding Up


12.1         Conditions of Dissolution.  The Company shall dissolve upon the
occurrence of any of the following events:


12.1.1      Election.  The election by a Super-Majority in Interest of the
Members to dissolve the Company; or


12.1.2      Sale.  The sale or other disposition of all or substantially all of
the assets of the Company and the distribution of the proceeds of the sale or
other disposition to the Members.


12.2        Winding Up.  Upon the dissolution of the Company under the Act or
this Agreement, the Company’s assets shall be disposed of and its affairs wound
up and the conduct of the Company’s business shall be limited to those matters
consistent with the disposition of assets and winding up of affairs.


12.3        Order of Payment of Liabilities, Distribution of Assets, Upon
Dissolution. After determining that all known debts and liabilities of the
Company in the process of winding-up, including, without limitation, debts and
liabilities to Members who are creditors of the Company, have been paid or
adequately provided for, the remaining assets shall be liquidated and the
proceeds distributed, after taking into account Taxable Net Income and Loss
allocations for the Company’s taxable year during which the liquidation occurs,
to the Members in proportion to and to the extent of their positive Capital
Account balances.  Such liquidating distributions shall be made by the earlier
of (i) the end of the Company’s taxable year in which the Company is liquidated,
or (ii) ninety (90) days after the date of such liquidation.


12.4        Limitations on Payments Made in Dissolution.  Except as otherwise
specifically provided in this Agreement, each Member shall be entitled to look
solely to the assets of the Company for the return of the Member’s positive
Capital Account balance and shall have no recourse for his or her Capital
Contribution and/or share of Company profits against any other Member except as
provided in Article XIII.
 
ARTICLE XIII
Indemnification of Agents.
 
13.1        Indemnification of Manager and Management Committee. The Company,
its receiver, or its trustee shall indemnify and hold harmless the Manager, the
Members, the Management Committee members and the officers, and each of them,
and each of their employees, agents, representatives and successors, to the
fullest extent permitted by law, from and against any loss, expense, damage,
claim, liability, expense or injury suffered or sustained by them because of any
act or omission arising out of their activities on behalf of the Company or in
furtherance of the interests of the Company or their status as a Manager,
officer, Management Committee member, Member or agent of the Company, including
without limitation any judgment, award, settlement, attorneys’ fees, and other
costs or expenses incurred in connection with the defense of any actual or
threatened action, proceeding, or claim, regardless of whether the indemnified
party ceases to act in the capacity at the time the liability or expense is paid
or incurred and regardless of the identity of the party bringing the claim or
action. Reasonable expenses incurred by an indemnified party in connection with
the foregoing matters, to the fullest extent permitted by law, shall be paid or
reimbursed by the Company in advance of the final disposition of such
proceedings. A Person shall not be denied indemnification hereunder because such
person had an interest in the action to which the indemnification applies, if
the Person is otherwise entitled to indemnity hereunder.
 
28

--------------------------------------------------------------------------------

13.2        Limitation on Indemnification.  Notwithstanding Section 13.1 above,
no Person shall be entitled to or shall receive indemnification in respect to
any matters that proximately result from the person’s fraud, bad faith, gross
negligence or willful misconduct or the person’s material breach of this
Agreement.


13.3        Indemnification on Successful Defense.  To the extent that the
Person entitled to indemnification is successful on the merits or otherwise in
defense of any action, suit, or proceeding referred to in Section 13.1, or in
the defense of any claim, issue or matter therein, the Company shall indemnify
the Person against the expenses, including attorney’s fees, actually and
reasonably incurred in connection therewith.


ARTICLE XIV
Investment Representations.


Each Member hereby represents and warrants to, and agrees with, the other
Members and the Company as set forth below.


14.1        Preexisting Relationship or Experience.  Such Member has a
preexisting personal or business relationship with the Company or the Manager,
or by reason of such Member’s business or financial experience, such Member is
capable of evaluating the risks and merits of an investment in the Company and
of protecting such Member’s own interests in connection with this investment.


14.2        No Advertising.  Such Member has not seen, received, been presented
with, or been solicited by any leaflet, public promotional meeting, article or
any other form of advertising or general solicitation with respect to the sale
of the Membership Interest.


14.3        Investment Intent.  Such Member is acquiring the Membership Interest
for investment purposes for such Member’s own account only and not with a view
to or for sale in connection with any distribution of all or any part of the
Membership Interest.  No other Person will have any direct or indirect
beneficial interest in or right to the Membership Interest.
 
ARTICLE XV
Business Dealings.
 
15.1        General Business Practices. Each Member and the Company shall, and
each Member shall cause each of its Affiliates to, (i) conduct its business in a
professional manner that reflects favorably on their products and the parties
hereto, (ii) take all action necessary to prevent and avoid deceptive,
misleading or unethical practices in operating its business, (iii) make no false
or misleading representations with regard to its products (iv) not publish or
participate in the publishing of any false, misleading or deceptive advertising
material, (v) make no representation, warranty or guaranty to anyone with
respect to the specifications, features or capabilities of its products that is
false or contrary to law, and (vi) comply with the Foreign Corrupt Practices
Act.
 
29

--------------------------------------------------------------------------------

15.2        Supply Agreement.  Youji hereby agrees as a Member of the Company to
supply Products to the Company on the terms set forth in the Exclusive Supply
Agreement. The parties further agree that if the Exclusive Supply Agreement
addresses the supply to the Company of any products other than those Products
then listed on Exhibit B hereto, then Exhibit B shall be deemed to include such
products.


15.3        Cooperation Regarding Future Products.  From time to time, the
Members agree to discuss and evaluate in good faith whether additional products
not then listed on Exhibit B to this Agreement should be sold by the Company,
which additional products may include existing products of Youji or its
Affiliates or new products to be developed by the Company.  If the Members and
the Management Committee add additional Products to Exhibit B, Youji and the
Company shall amend the Exclusive Supply Agreement to provide for the purchase
and sale of such additional Products on the terms set forth in the Exclusive
Supply Agreement.


ARTICLE XVI
Miscellaneous.


16.1        Entire Agreement.  Other than as provided in the Exclusive Supply
Agreement regarding the rights of the Members, this document constitutes the
entire agreement between the parties with respect to the subject matter herein,
all oral agreements being merged herein, and supersedes all prior
representations with respect thereto.  Other than as provided in the Exclusive
Supply Agreement, there are no representations, agreements, arrangements, or
understandings, oral or written, between or among the parties relating to the
subject matter of this Agreement that are not fully expressed herein.


16.2        Interpretation.  All pronouns shall be deemed to refer to the
masculine, feminine, or neuter, singular or plural, as the context in which they
are used may require.  All headings herein are inserted only for convenience and
ease of reference and are not considered in the interpretation of any provision
of this Agreement.  Numbered or lettered articles, sections and subsections
herein contained refer to articles, sections and subsections of this Agreement
unless otherwise expressly stated.  In the event any claim is made by any Member
relating to any conflict, omission or ambiguity in this Agreement, no
presumption or burden of proof or persuasion shall be implied by virtue of the
fact that this Agreement was prepared by or at the request of a particular
Member or his or her counsel.


16.3        Severability.  If any provision of this Agreement is held by a court
of competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect without being
impaired or invalidated in any way.
 
30

--------------------------------------------------------------------------------

16.4        Notice.  Any notice under this Agreement shall be in writing, and
any written notice or other document shall be deemed to have been duly given (i)
on the date of personal service on the parties, (ii) on the third Business Day
after mailing, if the document is mailed by registered or certified mail, (iii)
one day after being sent by professional or overnight courier or messenger
service guaranteeing one-day delivery, with receipt confirmed by the courier, or
(iv) on the date of transmission if sent by telegram, telex, telecopy or other
means of electronic transmission resulting in written copies, with receipt
confirmed.  Any such notice shall be delivered or addressed to the parties at
the addresses set forth below the party’s signature to this Agreement or at the
most recent address specified by the addressee through written notice under this
provision.  Failure to conform to the requirement that mailings be done by
registered or certified mail shall not defeat the effectiveness of notice
actually received by the addressee.


16.5        Amendment.  Except as specifically provided otherwise herein, the
provisions of this Agreement may be modified, in whole or in part, at any time
by written consent of all the Members.


16.6        Counterparts.  This Agreement may be executed in any number of
counterparts with the same effect as if the parties had all signed the same
document.  All counterparts shall be construed together and shall constitute one
agreement. This Agreement, to the extent executed and delivered by means of a
photographic, photostatic, facsimile or similar reproduction of such signed
writing using a facsimile machine or electronic mail shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re execute original forms thereof and deliver them to all other parties.  No
party hereto shall raise the use of a facsimile machine or electronic mail to
deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine or
electronic mail as a defense to the formation or enforceability of a contract
and each such party forever waives any such defense.


16.7         Attorneys’ Fees; Prejudgment Interest.  If the services of an
attorney are required by any party to secure the performance of this Agreement
or otherwise upon the breach or default of another party to this Agreement, or
if any judicial remedy or arbitration is necessary to enforce or interpret any
provision of this Agreement or the rights and duties of any Person in relation
thereto, the prevailing party shall be entitled to reasonable attorneys’ fees,
costs and other expenses, in addition to any other relief to which such party
may be entitled.  Any award of damages following judicial remedy or arbitration
as a result of the breach of this Agreement or any of its provisions shall
include an award of prejudgment interest from the date of the breach at the
maximum amount of interest allowed by law.


16.8        Remedies Cumulative.  No remedy or election hereunder shall be
deemed exclusive but shall whenever possible be cumulative with all other
remedies at law or in equity.


16.9        Successors and Assigns.  Subject to the provisions otherwise
contained in this Agreement, this Agreement shall inure to the benefit of, and
be binding upon, the successors, assigns, heirs, executors and administrators of
the parties hereto. Nothing in this Agreement, express or implied, is intended
to confer upon any party other than the Members or their respective successors
and assigns any rights, remedies, obligations, or liabilities under or by reason
of this Agreement, except as expressly provided in this Agreement.
 
31

--------------------------------------------------------------------------------

16.10     Specific Performance.  Each party’s obligations under this Agreement
are unique.  The parties each acknowledge that, if any party should default in
performance of the duties and obligations imposed by this Agreement, it would be
extremely impracticable to measure the resulting damages.  Accordingly, the
nondefaulting party, in addition to any other available rights or remedies, may
sue in equity for specific performance, and the parties each expressly waive the
defense that a remedy in damages will be adequate.


16.11     Captions.  All paragraph captions are for reference only and shall not
be considered in construing this Agreement.


16.12      Time.  Time is of the essence of this Agreement.


16.13     Parties in Interest.  Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any persons other than the parties to it and their respective
successors and assigns, nor is anything in this Agreement intended to relieve or
discharge the obligation or liability of any third persons to any party to this
Agreement, nor shall any provision give any third persons any right of
subrogation or action against any party to this Agreement.


16.14     Further Assurances.  The Members shall execute and deliver all such
further documents and instruments, and take all further actions as may be
necessary to consummate the transactions contemplated hereby.


16.15     Governing Law; Venue.  The laws of the State of Delaware, including,
with limitation, the Act, shall govern the organization and internal affairs of
the Company and the liability of the Members.  Nevertheless, to the extent that
reference need be made to the law of any state to enforce the decision made in
any legal proceeding brought pursuant hereto, the internal laws of the State of
California (without reference to the rules regarding conflict or choice of laws
of such State) shall be utilized for such purpose.  Each party agrees that all
legal proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in Sacramento County, California. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
Sacramento County, California for the adjudication of any dispute hereunder or
in connection herewith, and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding.


[remainder of page intentionally left blank]
 
32

--------------------------------------------------------------------------------

The Parties have executed this Agreement as of the date first above written.


MEMBERS
       
RICEBRAN TECHNOLOGIES,
 
a California corporation
       
By:
/s/ W. John Short
   
W. John Short, Chief Executive Officer
 



Address:
6720 North Scottsdale Rd., Suite 390
    Scottsdale, AZ  85253  
Facsimile:
(480) 315-8275
 



YOUJI COMPANY LIMITED,
a Hong Kong corporation


By:
/s/ Arvind Narula
   
Arvind Narula
 
Title:
Director
 



Address:
Youji Company Limited
   
Unit 21, 5/F, Kowloon Bay Industrial Centre,
   
15 Wang Hoi Road, Kowloon, HONG KONG
   
Tel: +852 2759 1213
   
Fax: +852 2759 1215
 



MANAGER


/s/ W. John Short
 
W. John Short
 



Address:
6720 North Scottsdale Rd., Suite 390
   
Scottsdale, AZ  85253
 

 
[SIGNATURE PAGE TO THE LIMITED LIABILITY COMPANY AGREEMENT: RBT – Youji, LLC]
 

--------------------------------------------------------------------------------

EXHIBIT A
 
Capital Contributions



 
Member
Total Initial Capital
Contributions
 
RBT
   
Youji
 

 
Percentage Interests



 
Member
Units
Percentage Interest
 
RBT
5,500
55%
 
Youji
4,500
45%
 
Total
10,000
100%



Initial Capital Accounts



 
Member
Initial Capital Accounts
(as of Effective Date)
 
RBT
   
Youji
 

 

--------------------------------------------------------------------------------

EXHIBIT B


PRODUCTS
 
 

--------------------------------------------------------------------------------